DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to determine a phase delay to determine distance, classified in G01S7/4865.
II. Claim 20, drawn to identification of a target based on a phase shift or lack thereof, classified in G01S7/411.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require any kind of identification.  The subcombination has separate utility such as being used for purposes of identification, e.g. transponder – nothing in the combination would suggest use of a transponder or the like.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or 
During a telephone conversation with Mr. Gau on 11/4/2021 time 1352 elected claims 1-19, thus a provisional election was made without traverse to prosecute the invention of I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
This application claims the benefit of U.S. Provisional Patent Application, Serial No. 62/799451 (Attorney Docket No. HRA-43997.01) entitled RESONANCE BASED DISTANCE ESTIMATION AND IDENTIFICATION, filed on January 31, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) forms submitted on 08/21/2019 and 05/09/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph 30 of the specification refers to oscillator 102; however, Drawing figure 1 has oscillator items 108 and 152 not 102.  In fact, Fig. 1 shows the oscillator 108 and summer 108 in item 100 as having the same item number 108.  Also, paragraph 30 discusses the reasons for up-converting an intermediate frequency signal onto a carrier in order to use a small antenna.  However, no mention of a mixer is found in the specification nor is a mixer shown in any of the Drawings.  

Drawings
The drawings are objected to because Figure 17 item 1702 has four unlabeled boxes without any text or any indication whatsoever as to what the boxes refer to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Again, paragraph 30 discusses the reasons for up-converting an intermediate frequency signal onto a carrier in order to use a small antenna.  However, no mention of a mixer is found in the specification nor is a mixer shown in any of the Drawings.  
Also, in item box 100 the oscillator and summer are both assigned the same number 108.  The summer in item box 150 of figure 1 is not labeled.  The specification refers to summer as item 102 as discussed supra.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the  Such claim limitation(s) is/are: distance estimator in claims 1-19.
The feature “distance estimator” uses the word “estimator” which serves as a generic placeholder because it does not have a recognized meaning as a term of art in the field of radar or communication.  Said feature has functional language “estimating the distance …” and has a modifier “distance.”  Neither the functional language nor the modifier denote structure.  
The distance estimator is shown to be part of the controller 120 as shown in Drawing Figure 1.  The specification includes a processor 122 and memory 124.  The specification at paragraph 55 provides the relationship between distance and the phase/time delay as follows:                     
                        x
                        =
                        
                            
                                
                                    
                                        π
                                        -
                                        ϑ
                                    
                                
                                λ
                            
                            
                                2
                                π
                            
                        
                    
                .  Thus, the specification provides for both sufficient structure and algorithm for said structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 16, said claims appear to transmit one of three options: (1) a generated oscillator signal without any modulation, (2) the updated generated oscillating signal (the sum signal, see Spec. Para. 30), and (3) modulated signal based on either the generated oscillator signal or the updated generated oscillating signal as a broadcast [carrier] signal.   
Reading the specification as a whole and especially paragraph 30, one of ordinary skill would not find it reasonable or believable that Applicant has an invention that transmits the original baseband/intermediate oscillation signal thereby requiring a much larger antenna than needed.  Thus, options (1) and (2) are not practical, reasonable or believable.  In fact, option (2) would result in continuous transmission between items 100 and 160 of figure 1 resulting in a sum 
The Examiner proposes “a transmitter transmitting wherein the updated generated oscillating signal or the modulated signal is transmitted as a broadcast [carrier] signal;”  The Examiner notes that the feature of “transmitting the generated oscillating signal” does not comply with the invention as shown in Drawing Figure 1 items 108 with 108 (102?) or items 152 and item representing a summer which should probably be labeled 102.  Again, the updated generated oscillator signal is interpreted as the output of the summer based on the generated oscillator signal.  
Dependent claims 2-15 and 17-19 are rejected due to dependency on a rejected base claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The language “the updated oscillating signal” in claim 1 and the language “the updated oscillating signal” in claim 16 in the same line as “spike” lacks antecedent basis.  This should be “the updated generated oscillating signal” in claim 1 and “the updated generated oscillating signal” in claim 16.  
Regarding claim 1, the language “receiver receiving a processed signal” is not clear because a radar receives radar reflections also known as returns or echoes or a passive radar can receive radar signals from another radar.  After receiving a signal, the receiver then processes the received signal.  As claimed, the receiver is purported to receive a signal that is already processed which is inconsistent with how receivers work.  Typically, a processed signal refers to a signal that has been filter and usually digitized and has had signal processing performed to maximize signal-to-noise, minimize all types of interference and/or gather valuable information such as range, phase and Doppler.  Therefore, it is not clear whether processed signal was meant by Applicant to refer to a radar return or a direct transmission from another radar.  The claim goes on to state the processed signal is based on the broadcast signal [of the first vehicle]; however, this does not clarify as to how the signal is already processed.  Thus it is unclear as to how distinguish between the claimed broadcast signals, the claimed processed signal, and the received signal after processing.  As such, the metes and bounds of the claim cannot be fully ascertained.  
Also, it is not clear whether the claimed invention is directed to a radar or radio system determining one-way distance based on a phase/time delay.  The specification does not discloses 
Regarding claim 13, the language “wherein the predetermined wavelength is set as double a vehicle to vehicle (V2V) communication range distance between the first vehicle and second vehicle” is not clear because the distance between the vehicles is or could constantly change.  Thus, one would have to wonder if the claimed language is actually directed to the distance traveled by a radio wave between vehicles or simply based on of the frequency of said vehicle.  Moreover, it appears from the claimed language that one and only one predetermined wavelength is being used without being updated.  Thus, when can the wavelength ever be half of the wavelength instead of the required double wavelength because said wavelength cannot be two different sizes at the same time?  The Examiner also notes that the signal analyzer would detect signals depending on signal-to-noise and not wavelength distance.  It would make more sense that one of the vehicles would take action if a given wavelength distance is below a predetermined amount.  As such, the metes and bounds of the claim cannot be fully ascertained thus the claim is indefinite.  
Dependent claims 2-15 and 17-19 are rejected due to dependency on a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-12 and 14-19 are rejected under 35 U.S.C. 103 as being obvious over Levin (US 2003/0102997) in view of Schultes (DE 10161507 A1) and in further view of Nagaishi (US 2020/0358178).
As to claims 1 and 16, Levin teaches a system for estimating a distance between vehicles (Fig. 2 item 26 “Radar Processor” and Para. 55 “Range-Doppler-Azimuth map”), comprising: 
an oscillator (Fig. 2 item 24 “Wave Form Generator” see also the oscillator symbol in Figs. 4-6) equipped on a first vehicle (Fig. 3 shows a Radar/Comm. Processor atop a vehicle) generating a generated oscillating signal associated with a first phase and a predetermined wavelength (inherently true for waveforms because they a sinusoids); 
a transmitter transmitting the generated oscillating signal, an updated generated oscillating signal, or a modulated signal derived from the generated oscillating signal or the updated generated oscillating signal as a broadcasted signal (Figs. 4-6 presumably, the circles represent mixers – this is based off of a basic understanding of communication and radar circuits.  Thus, the signals are up-converted onto a carrier which is what Applicant means by “updated.”  Levin also teaches modulation – which is also up-converted –  as shown in at least Fig. 4 and a waveform generator as shown in Fig. 5); 
a receiver receiving a processed signal associated with a second phase as a received signal (Fig. 7 shows M signals each with a different phase offset.  The Examiner notes that a                     
                        
                            
                                t
                            
                            
                                d
                            
                        
                        =
                        
                            
                                4
                                π
                                R
                            
                            
                                λ
                            
                        
                    
                 where R is range or distance.), 
Although Levin at Para. 45 teaches that “sensor information can be shared,” Levin does not teach (as best understood) wherein the processed signal is derived by a system of a second vehicle based on the broadcasted signal [of the first vehicle]; 
In other words, it appears in Levin, for example, that the first vehicle uses the time it takes a signal to propagate to a second vehicle and back to determine range instead of using the time/phase delay of the transmitted signal transmitted by said second vehicle.  
Levin teaches a summing circuit adding the generated oscillating signal to the received signal (Figs. 4-6 show mixers) or a demodulated signal derived from the received signal and producing the updated oscillating signal (Fig. 4 shows a demodulator)(emphasis added, “or”); 
Levin teaches a signal analyzer (Fig. 2 item 26 “Radar Processor”) detecting a spike in amplitude associated with the updated oscillating signal (Para. 97 “Signal to Noise Ratio” which is used in thresholding to determine peaks aka the target (if not a false alarm). Also, Levin was previously cited for a Range-Doppler map which is well-known in the art.); 
Levin does not teach a tunable phase shifter shifting the first phase of the generated oscillating signal by an incremental phase shift amount when no spike in amplitude is detected; and a distance estimator estimating the distance between the first vehicle and the second vehicle based on a total phase shift amount and the predetermined wavelength when the spike in amplitude is detected.
In the same field of endeavor, Schultes teaches, as shown in Fig. 8, a “This is demodulated by means of the frequency discriminator 39, which has at its output a modulation signal with the modulation frequency fm, as generated by the modulation generator 12 in the phase detector 15 is composed of the sum of the time interval which is proportional to the phase shift between the modulation signal generated by the modulation generator 12 in the remote station and the modulation signal provided at the output of the frequency discriminator 39 and an unknown time interval tx, which is the path difference of the Modulation generators 12 and 13 is (Page 19; emphasis added).”  The Examiner notes that modulator 12 represent the position of the radar at the base station and that modulator 13 represents the position of the radar at the transponder as shown in Fig. 8.  Thus, Schultes teaches measuring distance from base station at the transponder via a time/phase shift delay based on the distance traveled by the radar signal broadcasted from the base station to the transponder.  Schultes at Page 19 also teaches that “the modulation signal is delayed with respect to the modulation signal originally generated in the modulation generator 12 of the remote station by a signal transit time …” However, Schulte does not state whether a tunable phase shifter is used.  
In view of the teachings of Schulte, it would have been obvious to measure the time delay between two radar systems as taught by Schulte in order to improve the ranging in Levin because the phase delay is less susceptible to amplitude interference thus improving ranging performance as well as serving as a check on the traditional two-way range calculation based on time it takes for a signal to travel.   As such, Levin in view of Schultes teaches wherein the processed signal is derived by a system of a second vehicle based on the broadcasted signal [of the first vehicle].
Although the Applicant does not limit claim 1 to a radar, the Examiner notes that Levin’s Fig. 5 relating to the radar does not show both modulation and demodulation.  Nonetheless, 
As such, it would have been obvious to modulate the waveform generator in Fig. 5 in order to create a chirp waveform thereby improving overall resolution.  It would follow, that the returned signal or chirp received from another radar would have to be de-ramped or demodulated in order to get the beat frequency which is used to determine range.
Although Levin in view of Schultes teaches that the modulation signal is delayed (Schultes: Page 19), Levin in view of Schultes does not teach a tunable phase shifter shifting the first phase of the generated oscillating signal by an incremental phase shift amount when no spike in amplitude is detected; and 
Levin in view of Schultes teaches a distance estimator estimating the distance between the first vehicle and the second vehicle (Schultes: Page 19 as discussed supra) .
In the same field of endeavor, Nagaishi teaches “when the presently calculated radar reflection cross section area does not have the maximum value (No), the routine moves to step S260, and the phase difference detector 50 performs the adjustment of the phase shift amount (Para. 154 and Fig. 1 items 30 and 50).”
In view of the teachings of Nagaishi, it would have been obvious to a person of ordinary skill at the time of filing to apply a detector and phase shifter as taught by Nagaishi to the delay of the modulation signal as taught by Levin in view of Schultes in order to find the appropriate phase shift thereby improving the signal-to-noise ration of said signal.  
As to claims 2 and 17, Levin in view of Schultes and Nagishi teaches the system/method for estimating the distance between vehicles of claims 1/16, wherein the transmitter modulates the generated oscillating signal to generate the modulated signal (Levin shows a waveform generator 64 in Fig. 5 see also Para. 52 “generates the appropriate waveform”.  Schultes teaches a chirp waveform as discussed in claim 1.  The examiner notes that the waveform generator in Levin’s Fig. 5 would have to receive a baseband/intermediate signal from the oscillator in order to have a signal to modulate.).
As to claim 3, Levin in view of Schultes and Nagishi the system for estimating the distance between vehicles of claim 2, wherein the transmitter modulates a frequency, an amplitude, or a phase of the generated oscillating signal to generate the modulated signal (Id.  The Examiner notes that there are only three types of modulation.).
As to claims 4 and 18, Levin in view of Schultes and Nagishi the system/method for estimating the distance between vehicles of claims 1/16, wherein the predetermined wavelength is set based on a vehicle to vehicle (V2V) communication range distance between the first vehicle and the second vehicle or set as double the V2V communication range distance (Levin teaches V2V as shown in Fig. 1 so this is implied).
As to claims 5 and 19, Levin in view of Schultes and Nagishi teaches the system/method for estimating the distance between vehicles of claims 4/16, wherein the distance estimator calculates the distance x between the first vehicle and the second vehicle as                     
                        x
                        =
                        
                            
                                
                                    
                                        π
                                        -
                                        ϑ
                                    
                                
                                λ
                            
                            
                                2
                                π
                            
                        
                    
                , wherein A is the predetermined wavelength set as double the V2V communication range distance between the first vehicle and the second vehicle, and wherein cp is the total phase shift amount resulting in the spike in amplitude of the updated oscillating signal (this is simply a variation of the time/delay signal which is inherent).
Inherency can be proven as follows:
A transmitted signal can be modeled by             
                
                    
                        y
                    
                    
                        T
                    
                
                
                    
                        t
                    
                
                =
                a
                
                    
                        cos
                    
                    ⁡
                    
                        (
                        2
                        π
                        f
                        t
                        +
                        θ
                        )
                    
                
            
        
            
                τ
                =
                
                    
                        2
                        R
                    
                    
                        c
                    
                
            
        ; but the system as claimed is doing a single trip not a round trip, so the trip delay is             
                τ
                =
                
                    
                        R
                    
                    
                        c
                    
                
            
        .  Plug in the delay.
The received signal can be modeled as             
                
                    
                        y
                    
                    
                        R
                    
                
                
                    
                        t
                    
                
                =
                a
                
                    
                        cos
                    
                    ⁡
                    
                        
                            
                                2
                                π
                                f
                                
                                    
                                        t
                                        +
                                        
                                            
                                                R
                                            
                                            
                                                c
                                            
                                        
                                    
                                
                                +
                                θ
                            
                        
                    
                
            
        
The received signal can be rewritten              
                
                    
                        y
                    
                    
                        R
                    
                
                
                    
                        t
                    
                
                =
                a
                
                    
                        cos
                    
                    ⁡
                    
                        
                            
                                2
                                π
                                f
                                t
                                +
                                
                                    
                                        2
                                        π
                                        R
                                    
                                    
                                        λ
                                    
                                
                                 
                                +
                                θ
                            
                        
                    
                
            
        
The time/phase delay as shown is             
                
                    
                        θ
                    
                    
                        d
                    
                
                =
                
                    
                        2
                        π
                        R
                    
                    
                        λ
                    
                
            
        
Rearrange terms:             
                R
                =
                 
                
                    
                        
                            
                                θ
                            
                            
                                d
                            
                        
                        λ
                    
                    
                        2
                        π
                    
                
            
        
The Examiner notes that π represents the phase difference between sine and cosine which is arbitrary.  
As to claim 7, Levin in view of Schultes and Nagishi the system for estimating the distance between vehicles of claim 1, wherein the oscillator generates the generated oscillating signal at a frequency less than 5 MHz and wherein the modulated signal has a frequency greater than 2 GHz (Levin: Para. 50 “2.4 GHz”). 
As to claim 10, Levin in view of Schultes and Nagishi teaches the system for estimating the distance between vehicles of claim 1, wherein the transmitter and receiver are mounted at a center area of the first vehicle (Levin Fig. 3 shows Radar/Comm processor atop of the vehicle).
As to claim 11, Levin in view of Schultes and Nagishi teaches the system for estimating the distance between vehicles of claim 1, wherein the signal analyzer detects the spike in amplitude based on an amplitude of the updated oscillating signal exceeding a threshold amplitude (Levin Para. 97 “SNR” Thresholding is used with SNR in order to distinguish signals 
As to claim 12, Levin in view of Schultes and Nagishi teaches the system for estimating the distance between vehicles of claim 1, wherein the tunable phase shifter shifts the first phase of the generated oscillating signal by decrementing the first phase by the incremental phase shift amount (Nagaishi: Para. 89 “decrements the phase shift”).
As to claim 14, Levin in view of Schultes and Nagishi teaches the system for estimating the distance between vehicles of claim 13, wherein the signal analyzer detects the spike in amplitude based on an occurrence of resonance (According to the specification at Para. 25 “which are phase shifted to establish resonance.”  The combination of Levin, Schultes and Nagishi teach determining distance based on phase shift as discussed in claim 1.  Thus, it would follow said combination teaches resonance.).
As to claim 15, Levin in view of Schultes and Nagishi teaches the system for estimating the distance between vehicles of claim 1, comprising a memory storing the distance between the first vehicle and the second vehicle when the spike in amplitude is detected (Levin Para. 55 “Range-Doppler-Azimuth map which implies memory to store range at different cells because more than one value is being determined).
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Levin in view of Schultesand and Nagaishi in further view of Breed (US 8,255,144).
As to claim 6, Levin in view of Schultes and Nagishi does not teach the system for estimating the distance between vehicles of claim 1, wherein the transmitter or receiver include an omni-directional radio frequency (RF) antenna or a rotating directional RF antenna.
In the same field of endeavor, Breed teaches a rotating antenna.
In view of the teachings of Breed, it would have been obvious to a person having ordinary skill at the time of filing to use a rotating antenna in order to increase coverage area thereby detecting more vehicles thus improving overall safety.  The Examiner also notes that Omni-range antenna systems such as VHF Omni-range with Instrument Landing Systems, VOR/ILS, have been around since WWII.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being obvious over Levin in view of Schultesand and Nagaishi in further view of Giles (US 2018/0113476)
As to claim 8, Levin in view of Schultes and Nagishi does not teach the system for estimating the distance between vehicles of claim 1, wherein the first vehicle is a host vehicle and the second vehicle is a remote vehicle and the host vehicle directs an aspect of autonomous driving for the remote vehicle.
In the same field of endeavor, Giles teaches “The master-to-slave vehicle control output 49 includes a set of actuator commands to achieve the commanded tow vehicle path including but not limited to a steering command, a shift command, a throttle command, a brake command, and anti-sway and anti-bounce mitigation commands for the slave or towed vehicle. The master-to-slave vehicle control output 49 also includes commands to control factory-installed slave vehicle devices including, but not limited to, brake lights, turn signals, flasher lights, parking lamps, other lights, parking brake, door locks, window up/down/lock positions, and trunk lid open/close status (Para. 29, Fig. 2).”
In view of the teachings of Giles, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system as taught by Levin in view of Schultesand and Nagaishi in order to include an autonomous master-slave control signal thereby 
As to claim 9, Levin in view of Schultes and Nagishi does not teach the system for estimating the distance between vehicles of claim 1, wherein the second vehicle is a host vehicle and the first vehicle is a remote vehicle and the host vehicle directs an aspect of autonomous driving for the remote vehicle.
The motivation to combine Levin, Schultes and Nagishi with Giles is the same as provided in claim 8.  Whether the first vehicle or send vehicle sends a control signal is arbitrary.  Here, it would be obvious to try having the second vehicle send the control signal because the choice of which vehicle sends the control signal is limited to one of two possibilities - either the first vehicle or second vehicle would have to send the control signal which is one of two finite choices having the same predictable result of improving vehicle traveling safety via avoiding obstacles and maintaining proper spacing.  See MPEP 2143 (E).
Potentially Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Florian teaches a “control unit configured to detect a plurality of measured values supplied from the HF power detector representing the power of the sum signal for a 
Graves teaches “Phase differences between the loops, caused by differential phase shifts in the different tracking loop filter circuits, phase detectors, and filter amplifiers, can be reduced by phase detecting circuits 42 and 43.”
Freedman (US 4,167,737) teaches “the nominal values of phase of each compressed inner pulse is in correspondence with the phase of the corresponding phase shifter 60A so that a peak value occurs in the summation of the summer 58.”
Kaplan (US 3,984,835) teaches “phase shifter 44, connected as described in the interrogating unit 10, may be driven by a threshold detector (not shown) rather than by oscillator 46. The threshold detector would be arranged to detect amplitude nulls in the output signal of mixer 28, and accordingly cause phase shifter 44 to impart an additional relative phase shift, for example of 90 degrees between the reply signal and the sample of the interrogation signal.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./            Examiner, Art Unit 3648                                                                                                                                                                                            
/VLADIMIR MAGLOIRE/            Supervisory Patent Examiner, Art Unit 3648